Citation Nr: 0002728	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Crohn's Disease.

2.  Entitlement to an increased (compensable) rating for 
service-connected external hemorrhoids, currently rated as 
noncompensably disabling. 

3.  Entitlement to an increased rating for service-connected 
perianal abscess, currently rated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
service-connected internal urethral wart, currently rated as 
noncompensably disabling. 

5.  Whether a rating decision of December 9, 1966, involved 
clear and unmistakable error (CUE).

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
fungus infection. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in April and July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The issues of whether a rating decision of December 9, 1966, 
involved CUE and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a fungus infection are addressed in the REMAND 
portion of this decision. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently diagnosed 
Crohn's Disease and any injury or disease in service or a 
service-connected disability. 

2.  The veteran's hemorrhoids are small internal and 
external, and not demonstrated large or thrombotic, nor are 
they irreducible with excessive redundant tissue evidencing 
frequent recurrences. 

3.  The veteran's perianal abscess is primarily manifested by 
a status post fissurectomy 2-3 cm tender reddened adhering 
and fibrous scar at the outside of the anal verge, with minor 
disfigurement, and retraction of the outer skin layer of the 
scar, productive of no limitation in function.

4.  The veteran's internal urethral wart is primarily 
manifested by slight stricture at the urethral meatus.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for Crohn's Disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The schedular criteria for an increased (compensable) 
rating for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).

3.  The schedular criteria for a rating in excess of 10 
percent for a perianal abscess have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7804 (1998). 

4.  The schedular criteria for an increased (compensable) 
rating for internal urethral wart have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.115a, Diagnostic Code 7529 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection: Crohn's Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498. 

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  However, 
claims for secondary service connection must also be well 
grounded.  See Libertine v. Brown, 9 Vet. App. 521 
(1996); Jones v. Brown, 7 Vet. App. 134, 138 (1994). 

The veteran contends that his currently diagnosed Crohn's 
Disease is etiologically related to fevers he claims to have 
experienced in service.  He also claims that his service-
connected perianal abscess is actually Crohn's Disease.  
Through his representative, the veteran claims that a letter 
from Dr. Van Scoy, which relates Crohn's Disease to fever of 
unknown origin, constitutes a medical nexus opinion which, 
being unrebutted, is sufficient to establish service 
connection for Crohn's Disease.  The representative also 
contends that a medical opinion from the Mayo Clinic, later 
referred to by a VA examiner in June 1997, establishes such a 
nexus to service so as to warrant service connection.

Service medical records reflect that in May 1966 the veteran 
was treated for gastroenteritis.  The service separation 
examination in September 1965 noted an abnormality in the 
anus and rectum and the genito-urinary system.  A November 
1966 report from a VA medical center reflects a diagnosis of 
perianal abscess due to Klebsiella Aerobacter.  Soon after 
service in 1966 service connection was established for 
hemorrhoids, perianal abscess, and internal urethral wart.  

The recent evidence of record reflects that the veteran 
reported at numerous examinations a history of fever 
beginning in about 1992, and reflects multiple diagnoses of 
Crohn's Disease beginning in about 1994, as well as multiple 
diagnoses of fever of unknown etiology.  However, what is 
lacking in this veteran's case is competent medical evidence 
of record to relate his currently diagnosed Crohn's Disease 
to service or a service-connected disability.  

At least one private physician, R.E. Van Scoy, M.D., in a 
letter dated in January 1997, offered the opinion that he 
thought the veteran's Crohn's Disease "explains [the 
veteran's] fever of unknown origin."  As the evidence of 
record prior to that time, however, only reflects a history 
of fever beginning in 1992, Dr. Scoy's medical opinion is 
only medical evidence that the veteran's Crohn's Disease is 
etiologically related to fevers reportedly beginning in 1992, 
notably nearly 26 years after service separation.  Dr. Scoy's 
medical opinion does not relate the veteran's Crohn's Disease 
to service.  

With regard to Dr. Scoy's reference in the history taken from 
the veteran of Crohn's Disease with two rectal fistulas in 
service, such evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995). 

It was not until June 1997, while at a VA compensation 
examination, that the veteran reported a 30 year history 
which included unexplained fever.  However, that examination 
did not result in a medical nexus opinion relating the 
veteran's Crohn's Disease to this reported history of fever.  
As Dr. Scoy entered his opinion in January 1997, his opinion 
could not have relied on such a history of 30 years of fever.  
Even assuming, for the purposes of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for Crohn's Disease, that the veteran experienced 
a 30 year history of fever, there is no medical opinion which 
relates his Crohn's Disease to this 30 year history of fever 
or to service. Competent medical evidence is still required 
to related the veteran's current Crohn's Disease to reported 
continuous post-service symptomatology of fever.  See Savage, 
10 Vet. App. at 498. 

In this regard, the Board notes the June 1997 VA examiner's 
reference to a physician at the Mayo Clinic having diagnosed 
the veteran with Crohn's Disease three years before and that 
the same physician had determined that the Crohn's Disease 
had originated while the veteran was in Vietnam (based on the 
fact of untreated abscesses and fistulas and other rectal 
pathology).  However, this reference appears to be nothing 
more than an inaccurate history reported by the veteran, 
which the VA examiner recorded without enhancement, and is, 
therefore, not competent medical evidence.  See LeShore, 8 
Vet.App. at 409.  Treatment records in 1993 and 1994 reflect 
diagnoses of fever of unknown origin and either Crohn's 
Disease or a diagnosis to rule out the same, but do not 
reflect such an etiology medical opinion relating Crohn's 
Disease to the veteran's service or to a service-connected 
disability (including hemorrhoids, perianal abscess, or 
internal urethral wart).  

The Board also notes that, in his June 1998 substantive 
appeal, the veteran presented excerpts from the Merck Manual 
pertaining to Chronic Inflammatory Diseases of the Bowel and 
Crohn's Disease.  These entries include: that a spectrum of 
inflammatory bowel disorders, including Crohn's Disease, have 
overlapping clinical, epidemiologic, and pathologic findings 
but without a definite etiology; fever is one of the signs of 
Crohn's Disease; a history of perianal disease, especially 
fissures and fistulas, can be elicited in about 1/3 of 
patients with Crohn's Disease; and that Crohn's Disease 
should be suspected in any patient with inflammatory or 
obstructive symptoms or a patient who presents with perianal 
fistulas or abscesses or with otherwise unexplained 
arthritis, erythema nodosum, fever, or anemia.    

Regardless of the veteran's perception, the medical evidence 
of record, including the medical articles or treatise 
evidence, does not demonstrate the required medical nexus.  
With regard to medical treatise evidence, the Court has held 
that, while a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional," a medical article or treatise evidence, 
standing alone must discuss generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  The 
articles submitted by the veteran demonstrate only that fever 
is one of the signs of Crohn's Disease, a history of perianal 
disease can be elicited in about 1/3 of patients with Crohn's 
Disease, and Crohn's Disease should be suspected in any 
patient with perianal fistulas or abscesses or with otherwise 
unexplained fever.  These articles do constitute evidence of 
a generic relationship with a degree of certainty such that, 
under the facts of this veteran's case, there is at least 
"plausible causality" of a relationship between Crohn's 
Disease and any injury or disease during service. 

Without a medical nexus opinion to relate the veteran's 
currently diagnosed Crohn's Disease to any injury or disease 
in service or to a service-connected disability, the claim as 
to service connection for Crohn's Disease must be viewed as 
not well grounded.  38 U.S.C.A. § 5107(a).  While the veteran 
may sincerely believe that such a nexus exists, his 
statements and testimony as to such medical matters do not 
constitute evidence to render his claim well grounded under 
38 U.S.C.A. § 5107(a); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board believes that the above discussion is sufficient to 
notify the veteran of the type of evidence required to 
complete his application for service connection for Crohn's 
Disease.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 


II. Increased Ratings

Initially, the Board notes that the veteran has presented 
claims for increased ratings that are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims as to these issues that are plausible.  The 
Court has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A. External Hemorrhoids

Diagnostic Code 7336 provides that for mild or moderate 
external or internal hemorrhoids, a noncompensable rating is 
warranted.  For large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences, a 10 percent rating is warranted.  Where there 
is persistent bleeding and with secondary anemia, or with 
fissures, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.114.

In this veteran's case, service connection for external 
hemorrhoids was established effective from September 1966, 
and a noncompensable rating has been in effect since then.  
In April 1997, the veteran filed for an increased rating. 

The evidence reflects that the veteran underwent a 
hemorrhoidectomy and currently has internal and external 
hemorrhoids.  At a VA examination in June 1997, the veteran 
reported that he noticed bleeding after a bowel movement.  
The examiner indicated that he was not able to determine the 
inside of the rectum because of the veteran's refusal to have 
a rectal examination.  The resulting relevant diagnosis was 
residual of previous hemorrhoidectomy with a continuation of 
external and internal hemorrhoids. 

A noncompensable rating under Diagnostic Code 7336, which 
encompasses mild or moderate hemorrhoids, contemplates the 
veteran's external and internal hemorrhoids.  It is 
significant that various private examinations of the veteran 
did not even mention the presence of hemorrhoids.  While the 
presence of hemorrhoids has been established, the evidence 
does not demonstrate that the veteran's hemorrhoids are 
large, thrombotic, irreducible, or with excessive redundant 
tissue, or evidence frequent recurrences, and there is no 
medical evidence to show that his hemorrhoids are more than 
mild to moderate in degree, within the meaning of the 
applicable rating criteria.  Therefore, an increased 
(compensable) rating for the veteran's service-connected 
hemorrhoids is not warranted.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

B. Perianal Abscess

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118 (1998).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Service connection for perianal abscess was established 
effective from September 1966, based on the finding of a 
perianal abscess due to Klebsiella Aerobacter in November 
1966.  A noncompensable rating was in effect until April 1997 
when the rating was increased to 10 percent based on the 
presence of tender incision scar residual to a fissurectomy.  
In April 1997, the veteran filed for an increased rating. 

A VA compensation examination conducted in June 1997 revealed 
that the veteran's perianal abscess is primarily manifested 
by a status post fissurectomy 2-3 cm tender reddened scar at 
the outside of the anal verge, with a pinching down of the 
somewhat fibrous scar tissue, with some adherence of the 
underlying scar, which was depressed at the lower end.  The 
examination also revealed that there was a minor amount of 
disfigurement with somewhat retraction of the outer skin 
layer of the scar, but there appeared to be no limitation in 
function regarding the scar. 

The Board finds that this symptomatology is encompassed by a 
10 percent rating under Diagnostic Code 7804 for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118.  Rating under another diagnostic code is 
not warranted as the evidence does not demonstrate that the 
veteran's perianal abscess, or residuals of a fissurectomy 
therefrom, are productive of poorly nourished scars with 
repeated ulceration or limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805.

C. Internal Urethral Wart

Diagnostic Code 7529 provides that benign neoplasms of the 
genitourinary system will be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b.  

A noncompensable rating for renal dysfunction encompasses: 
albumin and casts with a history of acute nephritis; or, 
hypertension noncompensable under Diagnostic Code 7101.  A 30 
percent rating for renal dysfunction encompasses: albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.115a. 

A 20 percent rating for voiding dysfunction is warranted 
where the wearing of absorbent materials which must be 
changed less than 2 times per day is required.  38 C.F.R. 
§ 4.115a.

Service connection for an internal urethral wart was 
established effective from September 1966, and a 
noncompensable rating has been in effect since then.  In 
April 1997, the veteran filed for an increased rating.  

The evidence reflects that the veteran's service-connected 
internal urethral wart is primarily manifested by slight 
stricture at the urethral meatus.  At the June 1997 VA 
examination, the veteran reported that he had a weak stream, 
but did not have incontinence, recurrent infections, renal 
colic or stones, or nephritis.  The examiner noted a history 
which included surgery for removal of a condylomata on the 
inner surface of the urethral meatus in 1967 without any 
apparent residuals other than a slight amount of stricture at 
the urethral meatus, which affected daily activity and 
occupation, and that the veteran had never been hospitalized 
for urinary tract diseases and had not had catheterization, 
urethral dilations, or drainage procedures, and was not on 
medication for any relevant condition.   

The evidence does not demonstrate that the veteran's internal 
urethral wart is productive of disability more nearly 
approximating: albumin constant or recurring with hyaline and 
granular casts or red blood cells; transient or slight edema 
or hypertension at least 10 percent disabling under 
Diagnostic Code 7101; or the wearing of absorbent materials 
which must be changed less than 2 times per day.  38 C.F.R. 
§ 4.115a.  For these reasons, an increased (compensable) 
rating for the veteran's service-connected internal urethral 
wart is not warranted.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7529. 


ORDER

The veteran's claim of entitlement to service connection for 
Crohn's Disease having been found to be not well grounded, 
the appeal is denied.

An increased (compensable) rating for service-connected 
hemorrhoids is denied.  

A rating in excess of 10 percent for service-connected 
perianal abscess is denied. 

An increased (compensable) rating for service-connected 
internal urethral wart is denied. 


REMAND

In September 1997, an RO rating decision adjudicated the 
issues of whether a rating decision of December 9, 1966, 
involved CUE and whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a fungus infection.  The veteran was notified 
of this decision in September 1997; however, thereafter, he 
did not enter a notice of disagreement (NOD) as to these 
issues until June 1998 when, on a VA Form 9, he first 
expressed disagreement with the rating decision denial as to 
these issues, thus initiating an appeal.  The Board notes 
that, in October 1997, the veteran entered a "notice of 
disagreement"; however, this pertained only to the issue of 
service connection for Crohn's Disease, and did not mention 
the issue of CUE or new and material evidence.  A NOD must 
express dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  This must 
be in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
Where several issues were decided in the rating decision, the 
veteran must identify the determinations to which he 
disagrees.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.201 (1998). 

The record reflects that the RO issued a statement of the 
case (SOC) in November 1997 and two supplemental SOC's in 
December 1997 and January 1998; however, all of these were 
issued prior to the veteran's entering a NOD.  Therefore, 
this case must be remanded for the RO to issue a SOC pursuant 
to 38 U.S.C.A. § 7105(d)(1) (West 1991) and 38 C.F.R. § 19.26 
(1998); see Fenderson v. West, 12 Vet. App. 119, 131-32 
(1999).  In the past, the Board has referred such matters 
back to the RO for appropriate action.  However, the Court 
has indicated that the proper action is to remand the issue 
to the RO for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the issues of whether a rating decision of 
December 9, 1966, involved CUE and whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a fungus infection are 
hereby REMANDED to the RO for the following actions:

1.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeals initiated by the veteran from 
the September 1997 rating decision, which 
found: that a rating decision of December 
9, 1966, did not involve CUE; and that 
new and material evidence had not been 
submitted to reopen the claim of 
entitlement to service connection for a 
fungus infection.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from those determinations.  

2.  The RO should then review the 
expanded claims file and determine 
whether the benefits sought by the 
veteran can be granted.  The RO should 
then furnish the veteran and his 
representative with an appropriate 
supplemental SOC and afford an 
opportunity to respond before returning 
the case to the Board. 

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







